DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 1/3/22. Claim 7 is added. Claims 1-7 are pending and are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "in the welded portion to the second metal-supported cell" in 22nd-23rd lines.  There is insufficient antecedent basis for this limitation in the claim.
The claim does positively recite a welded portion in the 18th-19th lines:

    PNG
    media_image1.png
    61
    640
    media_image1.png
    Greyscale


For the purposes of expediting prosecution, the limitation above in lines 18-19 will be interpreted as being directed to a welded portion in which the second metal supporting portion and the second surface of the separator are welded together, thereby providing support for the welded portion of line 22. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Irizuki (JP 2012-129108) in view of Fukuyama et al. US 2015/0037706) and Horai et al. (US 2016/0164110).
Regarding claim 1, Irizuki teaches a fuel cell stack comprising:
a metal-supported cell including
	a power generation cell, or membrane electrode assembly formed of paired electrodes (12), and an electrolyte (1) sandwiched between (Figure 8, [0045]-[0046], [0057]);

a separator (2) which forms an anode gas flow path ([0017]);
a spring portion, or spring function parts (11b), configured to apply absorption reaction force for absorbing displacement in the stacking direction (abstract).

With further regard to claim 1, Irizuki fails to teach a welded portion in which the metal-supported cell and the separator are welded to each other.
Fukuyama teaches a fuel cell stack comprising a metal supporting portion, or displacement absorber (6), which is welded to a separator (5) in order to form a tight connection, thereby reducing contact resistance (Figure 4, [0044], [0052]).
It would have been obvious to the skilled artisan at the time of the invention to connect the metal supporting portion and separator of Irizuki such as suggested by Fukuyama in order to reduce contact resistance.

Further regarding claim 1, Irizuki fails to teach a stopper portion configured to restrict a displacement amount of the spring portion.
Horai teaches a fuel cell stack comprising a metal supporting portion, or deformation absorbing member (30), including a spring portion, or deformation protruding portions (32) (Figure 3, [0046]).
Horai further teaches a stopper portion, or regulating portion/stopper (63), for regulating the deformation of the stacked member within a certain range (Figures 12-14, [0104]).
Horai teaches that the use of the stopper is desirable for preventing too much reduction of the volume of the flow channel ([0110]).


Regarding claim 2, Fukuyama teaches that the spring portion includes elastic members, or spring function portions (6B), on the same plane and arranged on both sides of the welded portion (W) (Figure 5).

Regarding claim 4, Horai teaches that the stopping portion (63) is separate from the spring portion (32a) (Figures 12-14); however, with regard to claims 3 and 5, the examiner finds that it would have been obvious to the skilled artisan to form the stopper portion by punching (see [0106]) into the spring portion (32) in order to be integral to the spring in order to ensure that the stopper portion is formed in an appropriate position relative to the spring to function as intended. It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, and it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 V B and VI C

Regarding claim 6, it is seen in Figure 14 of Horai that the height of the spring portion (32b) before compression is greater than the height of the stopper portion (63).

Regarding claim 7, Irizuki teaches a fuel cell stack comprising:
a metal-supported cell including
	a first power generation cell (C), or membrane electrode assembly formed of paired electrodes (12), and an electrolyte (1) sandwiched between (Figure 8, [0045]-[0046], [0057]);


Irizuki further teaches a plurality of unit cells (C) each including a membrane electrode assembly and a separator are stacked (Figure 8, [0015]). It is seen in Figure 8 of Irizuki that the unit cell C includes the metal supporting portion, or displacement absorbing plate (11). Therefore, the skilled artisan will easily understand that, in the stacked configuration of Irizuki, at least a second metal-supported cell (C), which is the same as the first metal-supported cell (C) discussed above, is included.

Iriziki further teaches a separator (2) which forms an anode gas flow path ([0017]) and provided between first and second cells as shown in the annotated Figure 8 below (note that the Figure 8 below is also manipulated to show first and second cells by simply copying and pasting a second cell below the cell shown in unmarked Figure 8):

    PNG
    media_image2.png
    305
    536
    media_image2.png
    Greyscale




Irizuki further teaches that the substrate (11a) of the displacement absorbing plate (11) may be placed adjacent to the separator (2) such that the free ends of the spring function portions (11b) are to the membrane electrode assembly (1) side ([0034]). It is noted that nonpreferred and alternative embodiments constitute prior art (MPEP 2123 II).

With further regard to claim 7, Irizuki fails to teach a welded portion in which the metal-supported cell and the separator are welded to each other.
Fukuyama teaches a fuel cell stack comprising a metal supporting portion, or displacement absorber (6), which is welded to a separator (5) in order to form a tight connection, thereby reducing contact resistance (Figure 4, [0044], [0052]).
It would have been obvious to the skilled artisan at the time of the invention to connect the metal supporting portion (11a) and separator (2) of Irizuki such as suggested by Fukuyama in order to reduce contact resistance.

Further regarding claim 7, Irizuki fails to teach a stopper portion configured to restrict a displacement amount of the spring portion.
Horai teaches a fuel cell stack comprising a metal supporting portion, or deformation absorbing member (30), including a spring portion, or deformation protruding portions (32) (Figure 3, [0046]).
Horai further teaches a stopper portion, or regulating portion/stopper (63), for regulating the deformation of the stacked member within a certain range (Figures 12-14, [0104]).
Horai teaches that the use of the stopper is desirable for preventing too much reduction of the volume of the flow channel ([0110]).
.

Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive.
Beginning on page 4, Applicant argues that Irizuki in view of Fukuyama fails to teach the limitation of claim 1 to a welded portion in which the metal-supported cell and the separator are welded to each other. In fact, the examiner maintains that the limitation is obvious over Irizuki in view of Fukuyama and it does not appear that Applicant is arguing that the limitation is not obvious over Fukuyama; instead, it appears that Applicant’s arguments on pages 5-6 that the combination would render the prior art unsatisfactory for its intended purpose see top of page 5). 

On pages 5-6, Applicant argues that welding the free end of the spring portion (11b) of the displacement absorbing plate (11) to the separator (2) would render the spring portion (11b) unable to apply forces in the stack direction as intended. It is noted that Applicant states, in the first full paragraph of page 5, that the movement of the free end of the spring function “appears to be inherent.”
The examiner disagrees with Applicant’s arguments and finds that welding of the free end of the spring portion to the separator of Irizuki such as suggested by Fukuyama would not render the spring portion inoperable, and instead finds that the spring portion would still function to apply forces in the stack direction.

It is noted that the arguments provided that the free end must be able to move along the surface of the separator are merely that: arguments by the attorney. There is no evidence provided to 

Furthermore, the examiner finds that welding the free end of a spring to a separator would not render the spring inoperable for applying force in the stack direction as evidenced by Yaginuma et al. (US 2020/0235417). Yaginuma teaches a metal supporting portion, or grid spring (120), which includes spring portions (132) which are fixed at one end (133) to the metal supporting portion (120) and which are welded (M) to the separator (102) at the planar portion (131), which analogous to the free end of Irizuki (Figure 19A of Yaginuma). The spring portion of Yaginuma functions to generate elastic force in the Z direction ([0099]).
It is clear from Yaginuma that welding the free end of the spring portion (11b) of the metal displacement member (11) to the separator (2) of Irizuki such as suggested by Fukuyama would not render the spring in operable as suggested by Applicant.

With further regard to Applicant’s arguments at the bottom of page 5, as is discussed above with regard to newly added claim 7, Irizuki teaches that the substrate (11a) of the displacement absorbing plate (11) may be placed adjacent to the separator (2) such that the free ends of the spring function portions (11b) are to the membrane electrode assembly (1) side ([0034]). Applicant is reminded that nonpreferred and alternative embodiments constitute prior art. MPEP 2123 II

The examiner maintains that the welded portion of claims 1 and 7 are obvious over Irizuki in view of Fukuyama and that, in light of the evidentiary reference Yaginuma, the combination would not render the prior art unsatisfactory for its intended purpose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729